Fred A. Schimmel and Thea Schimmel v. Commissioner.Schimmel v. CommissionerDocket No. 49043.United States Tax CourtT.C. Memo 1954-114; 1954 Tax Ct. Memo LEXIS 134; 13 T.C.M. (CCH) 722; T.C.M. (RIA) 54220; July 30, 1954, Filed *134  Fred A. Schimmel, 216 West Vanderbilt Drive, Oak Ridge, Tenn., pro se. Frederick T. Carney, Esq., for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: The respondent determined a deficiency of $303 in the income tax of the petitioners for 1949. The only question presented for determination is whether the respondent erred in determining that certain deductions taken by petitioners were not allowable. Findings of Fact The petitioners reside in the State of Tennessee. In their income tax return for 1949 the petitioners, in computing their net income, deducted the following amounts from adjusted gross income: Contributions$ 50.00Taxes106.00Auto damage, theft loss and loss insavings bank1,620.54Books, health insurance, liability in-surance, expenses for re-employment451.80Total$2,228.34In determining the deficiency the respondent disallowed the foregoing items as deductions from adjusted gross income and stated that the tax liability of the petitioners was being determined "under Supplement T, Section 400 of the Internal Revenue Code, which affects an allowance of the*135  standard deduction." Opinion At the hearing the petitioners conceded that deductions taken for the following items were not allowable: theft loss, books, health insurance, liability insurance and expenses for re-employment. Respecting the deductions taken for contributions, taxes and auto damage, no evidence whatever was offered. As to loss in bank, petitioners offered no evidence from which it could be determined that such loss was sustained, or if sustained, whether it was deductible for the taxable year. In view of the foregoing the respondent's determination must be sustained for lack of proof to show error. Decision will be entered for the respondent.